Title: To Alexander Hamilton from Oliver Wolcott, Junior, 9 June 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, June 9, 1794. “The following case has occurred in this Office in which I take the liberty to request that the opinion of the Attorney General of the United States may be obtained. In the beginning of the year 1787, Benjamin Eyre, being then and still a Creditor in the Unfunded Stock of the United States, became a bankrupt in London, in consequence of which & pursuant to the rules prescribed by the bankrupt Laws of England, he made an assignment in Nov. 1787 of all his property for the benefit of his Creditors, expressly including his Stock in the American Funds.… The question submitted for consideration is whether transfers of the Stock included in the several assignments may be legally made under powers of attorney accompanied with the original Certificates; in derogation of the rights claimed on behalf of Mr. Eyres Creditors, who are not able to produce Certificates.…”
